Me. Justice Olin
delivered the opinion of the Court.
The Bill in this case alleges in substance that the complainant was appointed receiver of Adler & Co., on “the 5th of August, 1865, with authority to collect debts due the firm. That in June, 1866, he obtained judgment for Adler & Co. against the defendant Bozzle — that he has issued execution upon the judgment and that the marshal has returned the writ endorsed nulla bona.
That on the 7th of September, 1865, Bozzle the defendant executed to John B. Turton a deed of conveyance in consideration of love and 'affection for his wife Isabella his interest in certain household furniture, &c., to hold the same in trust for her.
That at the time of the execution of said deed of trust the defendant was indebted to Adler & Co., for which the receiver subsequently obtained his said judgment; that at the time of such conveyance Bozzle was in failing circum*261stances ; the bill charges combination between Turton and Mrs. Bozzle to defraud Adler & Co.
The deed of trust is made an exhibit by the complainant. From that it appears that all of the property conveyed is household furniture, and exempts all from sale upon execution unless the value of it exceeds the amount allowed by act of Congress to be exempt.
There is no averment in the bill that the furniture conveyed exceeded in value the amount allowed to be exempt. The answer sets up the exemption, denies fraud and combination in the conveyance and alleges the value of the furniture was not over $300.
To this answer a general replication is filed. No proofs are taken and here the case ends.
Bozzle being a householder and the head of a family, could commit no fraud by transferring to a trustee for the benefit of his wife and children property exempt from execution, and this upon the facts of this case is all that he appears to have done.*

Decree dismissing the bill.


No appeal was taken in this case to the General Term.